DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
\
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 November 2021 has been entered.
 
Election/Restrictions
Claims 6-7, 13-14, and 18 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-7, 13-14, and 18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4 March 2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER’S AMENDMENT
	Please renumber claims 1-4, 6-11, 13-16, and 18-20 as claims 1-17.

REASONS for ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art pertinent to the claimed invention discloses that there are two shift registers connected to three buffers using image data with multiple timing controllers. 
However, the prior arts or references do not disclose or teach “a plurality of shift registers, wherein each of the plurality of shift registers comprises a second plurality of storage locations comprising an input coupled to outputs of the first plurality of storage locations and an output, the plurality of storage locations configured to: 
receive, via the input, one or more of the plurality of image samples from the outputs of the first plurality of storage locations; 
store the one or more of the plurality of image samples; 
output, via the output, a respective stream of the plurality of streams of image samples based on the stored one or more of the plurality of image samples; 
an interconnect network including a plurality of connections, the plurality of connections coupling the inputs of the second plurality of storage locations of each of the plurality of shift registers to a different one or more of the outputs of the first plurality of storage locations in the second buffer, one or more of the inputs of the first plurality of storage locations in the second buffer being coupled to more than one of the plurality of connections” or equivalent features.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Following is a list of references pertinent to the claimed invention:
Watanabe et al. (US 2008/0059091 A1): There is provided a signal generator for generating an output signal corresponding to pattern data supplied thereto. The signal generator includes (i) a plurality of timing generators that, based on a reference clock supplied thereto, generate a plurality of periodic signals each having a different phase with respect to the reference clock, (ii) a shift register section including a plurality of flip-flops in a cascade arrangement through which each piece of data of the pattern data is propagated sequentially in response to a first periodic signal output from a first timing generator, where the first periodic signal is one of the plurality of periodic signals and the first timing generator is one of the plurality of timing generators, (iii) a plurality of registers that are provided in a cascade arrangement and in a one-to-one correspondence with the plurality of timing generators excluding the first timing generator, where each of the plurality of registers sequentially propagates data output from a pre-selected one of the plurality of flip-flops in response to a periodic signal output from a corresponding one of the plurality of timing generators, and (iv) a waveform generating section that generates a waveform of the output signal based on data values output from the plurality of flip-flops and data values output from the plurality of registers. 
Tirpathi et al. (US 2013/0223764 A1): A parallel scaler unit for simultaneously scaling multiple pixels from a source image. The scaler unit includes multiple vertical scalers and multiple horizontal scalers. A column of pixels from the source image is presented to the vertical scalers, and each vertical scaler selects 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W LEE whose telephone number is (571)272-9554.  The examiner can normally be reached on Mon-Fri 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY MAUNG can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W LEE/Primary Examiner, Art Unit 2664